DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 10/25/2022 has been considered.     
	Applicant’s response by virtue of amendment to 1-6 has NOT overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).   
	Claim(s) 1-6 are amended. 
	Claim(s) 1-6 are pending in this application and an action on the merits follows.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/04/2022, 09/22/2022 11/08/2022 are being considered by the examiner.
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1 and 4, applicant is claiming the first and the second exchange rate as report and use by the merchant device, and one of the exchanged rates selected to be used by the merchant device, and later, have the server determine an amount of payment based on the first and second exchange rate. 
	The specification describes:
	[0044] The rate notification unit 12 a reports exchange rates to the merchant device 20 of the credit card affiliated merchant at a predetermined occasion. The rate notification unit 12 a may report, for example, the exchange rate of the day daily to the merchant device 20. Alternatively, the rate notification unit 12 a may report the exchange rate applicable to individual credit card users for a certain period of time, to the merchant device 20. For instance, the rate notification unit 12 a may report, as an exchange rate applicable a credit card user who is traveling abroad for a certain period of time, a fixed exchange rate applicable during his/her traveling period to the merchant device 20.
	[0045] The payment controller 12 b performs control to determine the amount of payment to the merchant device 20 based on the sales information reported by the merchant device 20 and the exchange rate of the purchase time and pay the determined amount to the merchant device 20 in the currency of the second country, which is the home currency for the merchant device 20.
	[0051] The exchange rate storage unit 23 b stores the exchange rate information reported by the server 10. If the server 10 reports the exchange rate daily, the exchange rate storage unit 23 b stores the date and the exchange rate in association with each other. If the applied exchange rates differ from user to user of the credit card, the exchange rate storage unit 23 b stores the credit card users and exchange rates in association with each other.

	Although, the applicant did not exactly disclose the exchange rate is reported at the same time to be selected, applicant claimed language is unclear and brings to public the possibility to interpreted the claim language as reported at the same time and NOT alternatively, see para. 44 because applicant is not using an alternative statement language. Also, the merchant does not select the exchange rate, the exchange rate will always be one or another, it depends if the user uses a credit card or not. Therefore, the claiming language is unclear since applicant is not clarifying the first and second exchanged rate is reported alternatively (e.g. OR statement). 	Regarding to the server-side limitation of “determine an amount of payment to be made to the merchant device, based on the sales information reported by the merchant device, it is unclear for the same reasons since only one exchange rate is use for the determination of amount and not both.
	Examiner is interpreting in view of the specification one of the exchange rate, first or second, being used, and not both.
	Claims 2-3, 5-6 depend from claims 1 and 4 and do not cure the deficiencies set forth above.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 and 4 are rejected, as best understood under 112(b) rejections, under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), Holmes et al. (US 7337142 B1, hereinafter Holmes), in view of Barbier (US 20160086179 A1), in view of Coulson (US 20130044351 A1), and further in view of Robert (GB 2560877 A).
	Regarding claims 1 and 4, SHIMOIRISA discloses:
	A settlement system comprising a server and a merchant device, wherein the server comprises: 
	a memory configured to store a first exchange rate applicable for a predetermined period of time, sales information reported by the merchant device; and (¶52) The currency information management area 443 stores the newest exchange rate information; (¶57); Therefore, the exchanged rate is applicable for a predetermine period, until the next newest exchanged rate is stored again; (¶57) the settlement server whether or not settlement of the settlement amount is possible, Therefore stores sales information.
	processing circuitry configured to: 
		report, at a predetermined occasion, the first exchange rate to the merchant device, and  (¶81) the exchange rate included in the response information from the settlement server 7 to the settlement terminal; (¶52) The currency information management area 443 stores the newest exchange rate information; (¶57); further see 55-57;
		perform control to  
			pay the determined amount to the merchant device, and Fig. 13 dollar is selected by the user; ¶65 - the settlement module 109 transmits the currency kind selection (Fig. 12 or Fig. 13) to make the settlement server 7 perform settlement. The settlement module 109 receives the notification indicating that the settlement has been performed correctly from the settlement server 7;

			fix an amount of settlement for the user to a price in a currency of a first country, the price being displayed on a terminal apparatus of the user at a time of purchase, the currency of the first country being designated by the user, Fig. 12 and 13 display Yen and dollar; (¶97) the table terminal 3 a [the user terminal] display the total amount in dollar and Jen, and also the exchange rate; 2Application No. 17/080,948wherein (¶¶57-58) the customer has to have the credit card previous register with usable currency kind, therefore the currencies are designated by the user;  (¶65) settlement terminal 3 settlement module 109 transmits the currency kind the selection (Dollar figure 13) of which has been accepted to the settlement server 7 via the communication I/F 59 to make the settlement server 7 perform settlement…receives the notification indicating that the settlement has been performed correctly from the settlement server 7; (¶58) The customer uses the DCC service like this, and thereby can select a more profitable currency, …an American customer can receive settlement in “U.S. dollar” when the yen is weak. Therefore, the settlement is being fix in US dollars by the server when settlement is process.
		the mobile terminal apparatus communicating with the server and the merchant device, the mobile terminal apparatus being owned by the user, see figure 1
	the merchant device comprises: 
		a memory configured to store the first exchange rate reported by the server; and ¶¶57-58) receives the exchanged rate from the settlement server 7; 
		processing circuitry configured to: 
			perform control to cause the terminal apparatus of the user to display [total amount of] to purchase, and to cause the terminal apparatus of the user to display, based on an amount of payment for purchase of the article in the currency of the first country designated by the user, wherein the article that the user wishes to purchase, the amount of payment for purchase of the article in the currency of the first country are contained in an [display], the article is sold in a merchant shop, and the merchant device is set in the merchant shop, and (¶¶59-60) the settlement terminal 3 calculation module 103 acquire the total amount for Yen and dollar to purchased articles  based on the exchange rate (¶¶57-58) reported by the settlement server 7, and make the tablet terminal 1 [user terminal] display the total amount, see fig 12 and 13 Yen and dollar;   further see ¶21 for retail store;
		if the user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated by the merchant based on the exchange rate, (¶61) settlement terminal 3 selection module 105 makes the customer select the currency kind for performing settlement by the customer, from the currency kinds capable of performing settlement; (¶65) settlement terminal 3 settlement module 109 transmits the currency kind the selection (Dollar figure 13) of which has been accepted to the settlement server 7 via the communication I/F 59 to make the settlement server 7 perform settlement
	wherein the merchant device converts the amount of payment for purchase of the article in the currency of the second country to the amount of payment for purchase of the article in the currency of the first country, and (¶¶59-60) the settlement terminal 3 calculation module 103 acquires total amount for Yen and dollar to purchase articles based on the exchange rate, wherein the total amount of the prices (settlement amount) is a money amount in a prescribed currency (Japanese Yen, for example) (¶58) considering that a American performs settlement by credit in Japan is assumed; see figures 12 and 13;
		the merchant device performs control to identify, upon receipt of [settlement amount] to purchase from theterminal apparatus, a price in the currency of the second country of the article, and calculate the amount of payment for purchase of the article in the currency of the first country based on the price in the currency of the second country of the article and the exchange rate. (¶¶59-60) the settlement terminal 3 calculation module 103 acquires total amount for Yen and dollar to purchase articles based on the exchange rate, wherein the total amount of the prices (settlement amount) is a money amount in a prescribed currency (Japanese Yen, for example) (¶58) considering that a American performs settlement by credit in Japan is assumed; see figures 12 and 13;
	SHIMOIRISA discloses the newest exchange rate is stored and provided to settlement terminal 3 from the settlement server (purchase); ¶¶52, 57-60; however does not disclose “store a second exchange rate applicable for a time except for the predetermined period of time, wherein the first exchange rate and the second exchange rate are associated with a user; and” ; Holmes discloses: Figure 1 the exchanged rate history 102; Figure 1 discloses stores exchanged rate applicable for different days 06/15/99, 05/15/99 4:45-67, 6:1-15 – the system 100 also discloses the selection of the exchanged rate in effect for the transaction date 2:1-30. a purchase transaction must be converted to the domestic currency using the exchange rate in effect on that day. [amount is calculated] 	
	SHIMOIRISA discloses the calculation and display of amount; however does not specifically discloses the amount is based  “based on an exchange rate selected from the first exchange rate and the second exchange rate according to whether the time of purchase is included in the predetermined period of time”, “amount calculated based on selected exchanged rate” 4:45-67, 6:1-15 – the system 100 also discloses the selection of the exchanged rate in effect for the transaction date 2:1-30. a purchase transaction must be converted to the domestic currency using the exchange rate in effect on that day. [amount is calculated]
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Holmes, in order to looking up the exchange rate in effect as of the transaction date, (see: Hlomes, 4:45-67, 6:1-15).
	SHIMOIRISA discloses ¶59 - settlement is performed by the settlement server, and [88 receiving the notification that the settlement processing has been normally performed from the settlement server 7; however, does not disclose “determine an amount of payment to be made to the merchant device, based on the sales information reported by the merchant device, the first exchange rate, and the second exchange rate, pay the determined amount to the merchant device in a currency of a second country, the currency of the second country being a home currency for the merchant device, and” Barbier discloses -  ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. 	
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
 	SHIMOIRISA discloses ¶¶58-59 - the display of the total amount for each currency kind, dollar, America can receive settlement in “U.S. dollar”; acquires the commodity code, and price; ¶81 - the exchanges calculations; see figures 7, 10-12; however, does not disclose 
“wherein the mobile terminal apparatus captures the image containing the article to be purchased in the second country, the mobile terminal apparatus transmits the image to the merchant device”, “receipt of the image that contains the article that the user wishes to purchase from the mobile terminal apparatus, a price in the currency of the second country of the article”, “the article in the currency of the first country are contained in an  image”
 	Coulson discloses ¶47 - device 1004 or a camera 1006 to identify an item. At block 1012, the routine translates the label on the item and pricing information [price and article]. As an example, when the user is traveling, the user may be unable to read the item's label because the label is in a foreign language. Moreover, the user may find it difficult to easily convert pricing information into a currency with which the user is familiar. As an example, when the user is traveling in the Middle East, an item's label may only be in Arabic and the pricing information may be in a local currency. However, the user may be able to read only English and may desire to see the price converted to dollars or euros. The routine may translate the information either using software installed on the mobile computing device or by transmitting information to a server that returns a translated result.	¶49 - A translator component 1112 may translate information (e.g., labels, pricing, ingredients, etc.), stored in the input database 1104.
	In addition, Coulson discloses the mobile terminal apparatus own by a user see ¶47; ¶24;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Coulson, in order to see the price converted to dollars or euros, (see: Coulson, ¶47).
	SHIMOIRISA in view of Coulson discloses capture of the label and the translation of the label, and the display in Yen and dollar; does not specifically disclose “display a an article that the user wishes to purchase”; however, Robert of Figure 2B discloses – page 10 and 11 -  this example, the prices have been converted to pounds sterling and the converted price information is displayed in boxes 17-19 over image features 14-16. This therefore provides for identification and conversion of multiple prices within a captured image into a desired currency;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Robert, in order to allows for identification and conversion of multiple prices within a captured image into a desired currency, (see: Robert, page 2).	
	Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA, Holmes, Barbier, Coulson, and Robert combination as applied to claims 1 and 4, and further in view of Johnson et al. (US 6999943 B1, Johnson).
	Regarding claims 2 and 5, the combination, specifically SHIMOIRISA discloses: 
	wherein the server reports to the merchant device the first exchange rate applicable to the user for the predetermined period of time, (¶81) the exchange rate included in the response information from the settlement server 7 to the settlement terminal; (¶52) The currency information management area 443 stores the newest exchange rate information; (¶57); further see 55-57; 
	SHIMOIRISA discloses ¶59 (¶52) The currency information management area 443 stores the newest exchange rate information (current exchange rate); (¶57); however, does not disclose “the processing circuitry is further configured to change the first exchange rate if the user who owns the mobile terminal apparatus meets a condition, and calculate a discounted amount of payment for purchase of the article” Johnson Background discloses: 3:40-67 - It is also known that issuers can refund a portion of the merchant's discount rate or other fees so that merchants can offer discounts to customers who use the issuer's payment products.;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Johnson, in order to reduce cost, (see: Johnson , 3:40-67). 
	Claim(s) 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA, Holmes, Barbier, Coulson, and Robert combination as applied to claims 1 and 4, and further in view of Scipioni (US20160140555A1) and in view of Barbier (US 20160086179 A1).
	Regarding claims 3 and 6, the combination, specifically SHIMOIRISA discloses:  
	wherein the terminal apparatus displays, the amount of payment for purchase of the article in the currency of the first country and the amount of payment for purchase of the article in the currency of the second country, and the merchant device further performs control to, calculate the amount of payment for purchase of the article in the currency of the first country from the price in the currency of the second country of the article, and display the calculated amount of payment on the [terminal apparatus],and sale information is reported by the merchant;   (¶¶59-60) the settlement terminal 3 calculation module 103 acquire the total amount for Yen and dollar to purchased articles  based on the exchange rate (¶¶57-58) reported by the settlement server 7, and make the tablet terminal 1 [user terminal] display the total amount, see fig 12 and 13 Yen and dollar;   further see ¶21 for retail store;
	Robert discloses Figure 2B discloses – page 10 and 11 the terminal displays the article
	 Coulson discloses: ¶47-49, 24 - amount of payment on the first image, and mobile terminal apparatus;
	The combination discloses “merchant device” ¶57 - the settlement server 7 provides the exchange rate for each the currency kind to the settlement terminal 3 that use the exchanged rate to exchange the total amount; although SHIMOIRISA already discloses the exchange is acquired and being use, does not disclose “the device further performs control to acquire positional information from the terminal apparatus, identify the merchant shop at which the terminal apparatus is located based on the positional information ” , “fees corresponding to the identified merchant”
Scipioni discloses:
(¶65) At step 302, service provider server 150 receives desired purchase information from user device 120
(¶67) At step 306, service provider server 150 may receive merchant location information. In an embodiment, user device 120 accesses location module 126 to determine user device 120 is at a merchant location, and transmits merchant location information for the merchant location to service provider server 150
(¶68) At step 308, service provider server 150 has received merchant location information, service provider server 150 determines exchange rates and fees available to user 102 that is specific for the merchant location;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Scipioni, in order to get the best exchange rate and minimize transaction fees, (see: Scipioni, ¶4).
	The combination does not disclose the predetermined period is determined by a period of time for which the user stays in a second country, and  
	Aurora discloses: 
	¶75 - a currency plan profile stored in the issuer database, in accordance with an example embodiment of the present disclosure. As an example, a customer (such as the customer 104) is on a business trip where he will be traveling to the United Kingdom (UK) for five months and France for two months. (¶76) As an example, the row 330 depicts that for the customer with the PAN ‘5240************’, existing fund limit is ‘500000’, location is ‘UK’, stay from ‘11/01/2017’ till ‘11/06/2017’, travel base currency is ‘Pound’, fund limit is ‘5855.43’, and the fixed rate is ‘0.012; ¶¶97-99 - “It may be noted that the payment transaction request may include a purchase amount i.e. £50 made with the merchant 702. At 718, the issuer server 114 receives and processes the payment transaction in GBP.”, see fixed rate 0.012 and fix period on fig. 3, also see para. 97-99 and figures 7-8 payment made at fix rate for a period of time at the time of the purchase;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Arora, in order to facilitate a fixed currency plan and fund limit for the payment cards of the traveler based on which transactions are facilitated in foreign destinations, (see: Arora, ¶7)
Response to Arguments
	Applicant’s arguments submitted on 10/25/2022 have been fully considered, but are moot in view of new ground of rejection required by applicant amendments. 
	In addition, regarding the 35 USC 112(b), Examiner explains in the 112(b) section of the office action the reasons why there is still an issue with the claimed language, see rejection above.
	In addition, regarding the 35 USC 103, Applicant argues on page 12 of the remarks that Shimoirisa does not disclose a user terminal; Examiner disagrees Shimoirisa discloses a user terminal since it is used by the user, see fig. 12 and 13.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627    



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627